But
by the court.
How can you entitle yourself under a warrant, which you have obtained a return of, as unsatisfied ? Can you relinquish you'r interest under it, and yet retain your right against the commonwealth, whom you have attempted to defraud ? One may lose an honest debt by playing a trick to come at it; as by adding a seal to a note, which was sufficient without it. 2 Vern. 162. You have produced a written conveyance from the agent of Carter, and are precluded from shewing the transfer by oral testimony.
Verdict for the plaintiff.